677 S.E.2d 461 (2009)
Tammy D. YORKE, Executor of the Estate of William R. Yorke, Jr.
v.
NOVANT HEALTH, NC, Novant Health Triad Region, L.L.C., Forsyth Memorial Hospital, Inc., All d/b/a Forsyth Medical Center, and Tenesa McCaskill-Gainey.
No. 485P08.
Supreme Court of North Carolina.
April 30, 2009.
Harvey L. Kennedy, Harold L. Kennedy, III, Winston-Salem, for Yorke.
Richard V. Bennett, Joshua H. Bennett, Winston-Salem, for Novant Health, et al.
Prior report: ___ N.C.App. ___, 666 S.E.2d 127.

ORDER
Upon consideration of the petition filed on the 27th day of October 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."